DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
An amendment to the specification was received on 02 November 2021. This amendment has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities: “plurality of electrical contacts” in line 2 should be amended to --plurality of contacts--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claim 1 recites the limitation “wherein the temporary lesion is created by applying an ablative current do deliver an ablation” in lines 28-29 which constitutes new matter. The closest section that appears to support this amendment is in paragraphs [0052] and [0053] of the instant Specification which does not contemplate creating an ablation using ablative current for the temporary lesion as now required by claim 1.
Claims 3 and 8-9 are rejected since they incorporate the new matter of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a processor” in line 10 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “processor” as set forth in line 5 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “processor” as set forth in line 5 of the claim.
Further regarding claim 1, the claim recites the limitation “wherein the temporary lesion is created by applying an ablative current to deliver an ablation” in lines 28-29 which renders the claim indefinite because it is unclear how an ablation can also be considered a temporary lesion since the plain meaning consistent with the art of an ablation is defined as a “surgical removal” (see merriam-webster dictionary definition). For purposes of examination, this will be treated as non-limiting.
Regarding claim 8, the claim recites the limitation “conduction data” which renders the claim indefinite because it is unclear whether this refers to the “conduction data” as previously set forth in line 10 or line 34 of claim 1. For purposes of examination, this will be treated as referring to optionally the “conduction data” from line 10 or 34 of claim 1.
Regarding claim 10, the claim recites the limitation “conduction data recorded during the ablation” in line 34 which renders the claim indefinite because it is unclear if this requires an ablation to occur or not since the only recitation of an ablation previously in the claim was that the plurality contacts are “configured for recording and ablation”. For purposes of examination, this limitation will be treated as non-limiting.
Regarding claim 18, the claim recites the limitation “conduction data” which renders the claim indefinite under substantially similar rationale as that applied to claim 8 above.
Claims 3, 9, 12-17 and 19 are rejected as being dependent upon an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano (US 7285118) in view of Wang (US 20160081744).
Regarding claim 1, Lozano teaches a method comprising: determining, by a system comprising a processor (see controller, col. 9, lines 20-25), a predetermined theoretical zone of activity based on previously recorded data (recording for identification of targets; see col. 10, lines 10-17), wherein a plurality of thermo-coupled-multi-contact electrodes (see each of the “leads placed bilaterally” producing two thermo-coupled-multi-contact electrodes, one electrode in each temporal lobe; col. 9, lines 44-47), each comprising a plurality of contacts (110, 111, 112, 113, Figs. 6A-6B) configured for recording (see “stimulating/lesioning electrodes 110, 111, 112, 113 may be used for recording”; col. 10, lines 10-11, Figs. 6A-6B) and ablation (see stimulating/lesioning electrodes 110, 111, 112, 113; col. 10, lines 19-22, Figs. 6A-6B) and at least one temperature sensor (see col. 7, lines 31-44, see also 102a-102d, Figs. 6A-6B), are implanted within the predetermined theoretical zone of activity within a patient's brain (see each of the “leads placed bilaterally”; col. 9, lines 44-47); receiving, 
Wang teaches a device for mapping and applying ablation to neurological tissue (see Figs. 24-26) comprising at least two electrodes that are located on the distal end of the device such that multiple sites along the distal end can be contacted an electrical stimulation could be delivered to each of these sites, wherein the electrodes can be selected sequentially or singly (see stimulation electrodes and ablation electrodes; [0236], [0238], [0266] and [0269]). It is further noted that Wang additionally teaches the 
Regarding claim 3, Lozano further teaches wherein the localizing further comprises analyzing a frequency of the abnormal neurological activity and/or a centrality of the abnormal neurological activity (EEG, field potentials, and/or evoked potentials for monitoring of seizures, localization of seizure foci; see col. 10, lines 13-17).
Regarding claim 8, Lozano further discloses wherein the defining the neurological network further comprises creating a map based on the conduction data recorded by the plurality of thermo-coupled multi-contact electrodes (the step of localizing the signals/foci discussed in col. 10, lines 12-17 effectively creates a map of electrical potentials since the location/site of these electrical potentials is recorded; see also col. 9, lines 60-61 and col. 10, lines 5-8).
Regarding claim 10, Lozano teaches a system comprising: a plurality of thermo-coupled multi-contact electrodes (see each of the “leads placed bilaterally” producing two thermo-coupled-multi-contact electrodes, one electrode in each temporal lobe; col. 9, lines 44-47), each comprising a plurality of contacts (110, 111, 112, 113, Figs. 6A-6B) configured for recording (see “stimulating/lesioning electrodes 110, 111, 112, 113 may be used for recording”; col. 10, lines 10-11, Figs. 6A-6B) and ablation (see stimulating/lesioning electrodes 110, 111, 112, 113; col. 10, lines 19-22, Figs. 6A-6B) and at least one temperature sensor (see col. 7, lines 31-44, see also 102a-102d, Figs. 6A-6B), configured to be implanted (placed bilaterally in each temporal lobe, implanted; see col. 10, lines 17-22 and col. 9, lines 44-49) within a predetermined theoretical zone of activity within a patient's brain (placed bilaterally in each temporal lobe, implanted; see col. 10, lines 17-22 and col. 9, lines 44-49); a computing device (see controller/RF generator, col. 9, lines 20-25) comprising: a non-transitory memory storing instructions (implied from the disclosed use of the controller/RF generator); and a processor configured to access the non-transitory memory and execute the instructions (implied from the disclosed use of the controller/RF generator) to at least: receive conduction data within the predetermined theoretical zone of activity recorded by the plurality of 
Wang teaches a device for mapping and applying ablation to neurological tissue (see Figs. 24-26) comprising at least two electrodes that are located on the distal end of the device such that multiple sites along the distal end can be contacted an electrical stimulation could be delivered to each of these sites, wherein the electrodes can be selected sequentially or singly (see stimulation electrodes and ablation electrodes; 
Regarding claims 17-19, Lozano in view of Wang teaches similar limitations as discussed above in the rejection of claims 1, 3 and 8.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Wang and in further view of Heggeness et al. (US 20150005614) (“Heggeness”).
Regarding claims 9 and 16, Lozano in view of Wang teaches the limitations for which claims 9 and 16 are respectively dependent upon, with Lozano further teaching monitoring, using the thermosensor, a temperature rise while the lesion is created (see col. 8, lines 55-60); and stopping, by the system, a current being applied by the at least one contact of the plurality of thermo-coupled multi-contact electrodes when the temperature rise rises to a threshold value indicating the lesion is fully formed (see ending of set amount of time at the desired temperature; col. 9, lines 18-29, see also col. 8, lines 55-60). However, Lozano in view of Wang fails to specifically teach these steps as being applied to the temporary lesion.
Heggeness teaches a system for applying RF energy to nerve tissue for the purpose of stimulation of the nerve and also to achieve ablative/destructive doses of energy (see [0079]). Heggeness further teaches heating the nerve tissue at a lower, non-destructive or “stimulating” level to generate a desired temporary therapeutic response from the patient (see [0081]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the process as taught by Lozano in view of Wang to monitor and control the temperature rise for the temporary lesion in the claimed manner in light of Heggeness, the motivation being to set a lower, non-destructive temperature threshold for the purpose of generating a desired temporary therapeutic response from the patient to verify that the location is correct before a destructive or permanent dose is delivered (see Heggeness: [0081]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Wang and in further view of Moffitt et al. (US 20100268298) (“Moffitt”).
Regarding claims 12-15, Lozano teaches all the limitations of claim 10 for which claims 12-15 are dependent upon, however Lozano in view of Wang fails to specifically teach wherein the plurality of contacts comprise at least four contacts or at least ten contacts and wherein at least two of the plurality of electrical contacts are of different shapes and different sizes.
Moffitt teaches an electrical lead for deep brain stimulation (see Figs. 1-3B) wherein the electrical lead comprises a plurality of segmented electrodes (130) wherein the segmented electrodes are grouped in sets of segmented electrodes (see [0066]). Moffitt further teaches that the lead may have any number of sets of electrodes (see [0066], see also [0071]) and that the segmented electrode may vary in both size and shape (see [0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the segmented electrodes as taught by Lozano in view of Wang to have any number of electrical contacts that vary in size and shape in light of Moffitt, the motivation being to provide a sufficient amount of electrical coverage at all of the desired locations of the target neurons (see Moffitt [0070]).
Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the claims require “a plurality of thermo- coupled-multi-contact electrodes, each comprising a plurality of contacts configured for recording and ablation” and “based on the conduction data recorded during the ablation” however these recitations do not require the recording to happen simultaneously with the creating of the lesion as argued by applicant. Therefore, the examiner contends that these limitations are reasonably met by the prior art under the rationale as defined in the updated rejections above. Also note the rejections under 35 U.S.C. 112(a) and 112(b) above as they pertain to the ablation argued in these limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ross (US 20130218143) discloses a target region receiving a lethal or non-lethal dosage of ablation energy. A non-lethal dose is applied, thus forming a thermally applied target region (see [0053], Fig. 4A); Saul et al. (US 5868743) discloses a console that operates to first apply energy for a time and at a low set point or temperature which does not damage tissue but is effective to achieve at least temporary block, and upon achievement of block applies a greater ablation energy at a higher temperature set point (see col. 2, lines 9-28).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                 /JAYMI E DELLA/                         Primary Examiner, Art Unit 3794